--------------------------------------------------------------------------------

 EXHIBIT 10.22


FIRST AMENDMENT TO TRANSITION AND RETIREMENT AGREEMENT
This Amendment (this “First Amendment”) entered into as of November 5, 2019, by
and between NBT Bancorp Inc., a Delaware corporation (“NBTB”), and Michael J.
Chewens (“Executive”) (collectively, the “Parties”), amends the Transition and
Retirement Agreement, made and entered into as of May 2, 2019, by and between
the Parties (the “Retirement Agreement”). Capitalized terms used in this First
Amendment but not otherwise defined herein shall have the respective meanings
ascribed thereto in the Retirement Agreement.

WHEREAS, pursuant to the Retirement Agreement, Executive resigned as an officer
of the Company, effective as of December 31, 2019;
WHEREAS, in connection with the appointment by the Company of a new chief
financial officer, Executive desires to resign, effective as of November 11,
2019; and

WHEREAS, the Company and Executive now desire to amend the Retirement Agreement
to provide for Executive's resignation, effective as of November 11, 2019.

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, each of the parties
hereto agree as follows:
   

1.  Resignation Date. Section 1(a) of the Retirement Agreement is hereby amended
in its entirety to read as follows:


“Effective as of November 11, 2019 (the “Resignation Date”), Executive hereby
resigns from any and all offices, positions, directorships, chairmanships,
and/or fiduciary responsibilities of any nature or description with the Company,
its affiliates, any of their respective subsidiaries, and any of their
respective employee benefit plans, including without limitation his position as
Senior Executive Vice President and Chief Financial Officer of NBTB and NBT
Bank.”


2. Transition Period. Section 1(b) of the Retirement Agreement is hereby amended
in its entirety to read as follows:


“The Parties hereby agree that: (i) Executive’s last day of employment with the
Company will be March 31, 2020 (subject to earlier termination by the Company or
in connection with Executive’s earlier death or Disability) (the “Retirement
Date”); (ii) during the period from the date hereof through the Retirement Date
(the “Transition Period”), Executive will remain an employee of the Company, as
applicable, (A) in his current role and title through the Resignation Date and
(B) in a transitioning role from November 12, 2019 through the Retirement Date;
and (iii) during the Transition Period, Executive will assist in the transition
of his duties as requested from time to time by the Company.”


3. Except as expressly provided herein, the Retirement Agreement remains
unchanged and continues in full force and effect including, but not limited to,
Sections 2, 4, 5, 6, 7, 8, 9, 10, 11, and 12. This First Amendment is not an
amendment of or waiver to any other provision of the Retirement Agreement not
expressly referred to herein and is not to be construed as an amendment, waiver
or consent to any further action by any of the parties to the Retirement
Agreement except as expressly provided for herein.


4. This First Amendment may be executed in one or more counterparts, and by the
parties in separate counterparts, each of which when executed shall be deemed to
be an original but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this First
Amendment by facsimile transmission or by e-mail of a .pdf attachment shall be
effective as delivery of a manually executed counterpart of this consent and
waiver.


5. This First Amendment shall be governed by, construed, and enforced in
accordance with the laws of the State of New York, without giving effect to the
principles of conflicts of law thereof. The parties hereby designate Chenango
County, New York to be the proper jurisdiction and venue for any suit or action
arising out of this First Amendment. Each of the parties consent to personal
jurisdiction in such venue for such a proceeding and agrees that it may be
served with process in any action with respect to this First Amendment or the
transactions contemplated thereby by certified or registered mail, return
receipt requested, or to its registered agent for service of process in the
State of New York. Each of the parties irrevocably and unconditionally waives
and agrees, to the fullest extent permitted by law, not to plead any objection
that it may now or hereafter have to the laying of venue or the convenience of
the forum of any action or claim with respect to this First Amendment or the
transactions contemplated thereby brought in the courts aforesaid.


[Signature Page Follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed or causes to be executed this
First Amendment to Transition and Retirement Agreement as of the date written
below.


EXECUTIVE
/s/ Michael J. Chewens
Michael J. Chewens
 
Date: November 5, 2019

     
NBT BANCORP INC.
By: /s/ John H. Watt, Jr.
John H. Watt, Jr.
President & Chief Executive Officer
 
Date: November 5, 2019

   




--------------------------------------------------------------------------------